COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:           01-18-00584-CV
 Style:                  Westlake Chemical and Westlake Vinyls Company, L.P. f/k/a
                         Geismar Vinyls Co., L.P. v. STIS, Inc. d/b/a Southwest Texas
                         Industrial Services, Inc.v. SP Jefferson Lakes I, LP
 Date motion filed*:     November 5, 2018
 Type of motion:         Fourth Motion for Extension of Time to File Reporter’s Record
 Party filing motion:    Court Reporter Sheila R. Skidmore
 Document to be filed:   Reporter’s Record

Is appeal accelerated?     No.

 If motion to extend time:
        Original due date:                August 6, 2018
        Number of extensions granted:         3        Current Due Date: November 5, 2018
        Date Requested:                   December 3, 2018 (119 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: December 3, 2018.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
         The Clerk of this Court’s October 5, 2018 notice granted the reporter’s third extension
         request to file the reporter’s record by November 5, 2018, with no further extensions.
         However, because the reporter’s fourth extension states that she has been busy with a
         family medical issue, this extension is granted, but the reporter is warned that no
         further extensions will be granted. See TEX. R. APP. P. 10.5(b)(1)(C), 35.3(c).
         Accordingly, if the reporter’s record is not filed by December 3, 2018, the Court may
         abate this case for a show-cause hearing. See id. 35.3(c), 37.3(a)(1).

Judge’s signature: __/s/ Laura C. Higley________
                   x Acting individually       Acting for the Court
Date: __November 8, 2018______